Citation Nr: 0919567	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
bilateral hearing loss disability and tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
December 1956 and from October 1961 to September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In February 2005, the RO issued a decision which denied 
service connection for bilateral hearing loss and tinnitus.  
Although provided notice of this decision that same month, 
the Veteran did not perfect an appeal thereof.

2.  Evidence associated with the claims file since the 
unappealed February 2005 rating decision raises a reasonable 
possibility of substantiating the Veteran's claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

3.  Hearing loss disability was not present in either ear 
during service, and the Veteran's current bilateral hearing 
loss disability is not etiologically related to his military 
service and is not shown to have been manifested within one 
year of his separation from service.

4.  Tinnitus was not present during service, and the 
Veteran's current tinnitus is not etiologically related to 
his military service and is not shown to have been manifested 
within one year of his separation from service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's February 2005 decision, and the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

As for the Veteran's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

In this case, the notice letter provided to the Veteran in 
May 2006 included the criteria for reopening his previously 
denied claims seeking service connection for bilateral 
hearing loss and tinnitus, the criteria for establishing 
service connection, and information concerning why the 
Veteran's specific claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denials.  Moreover, as indicated below, the Board 
has reopened the Veteran's claims herein.

With respect to his claims for service connection, the 
Veteran was informed of the information required to establish 
service connection to include the need to establish evidence 
of a current disability, an in-service disease or injury or 
event causing an injury or disease, and a relationship 
between his current disability and an injury disease or event 
in service.  With respect to the Dingess requirements, the 
RO's May 2006 letter provided the Veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With this letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

VA has also satisfied it duties to assist the Veteran in the 
development of his claims.  The Veteran's service treatment 
records, service personnel records, and identified VA and 
private medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the 
Veteran has been provided with a VA audiological evaluation 
to ascertain the etiology of his current bilateral hearing 
loss disability and tinnitus.  Accordingly, the Board finds 
that a further medical opinion regarding these conditions is 
not required.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Finally, there is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

I.  New and Material Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including organic diseases of the nervous system, will be 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The RO denied the Veteran's initial claims seeking service 
connection for bilateral hearing loss and tinnitus in an 
unappealed February 2005 rating decision.  Specifically, the 
RO's decision found no evidence relating the Veteran's 
current bilateral hearing loss or tinnitus to his military 
service.  Although provided notice of this decision that same 
month, the Veteran did not perfect an appeal thereof, and it 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 
20.302, 20.1103 (2008).  
 
Because the February 2005 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  

Evidence in the claims folder at the time of the RO's 
February 2005 decision included the Veteran's service 
treatment records, service personnel records, post service VA 
and private treatment records, and statements made by the 
Veteran.  In addition, the file included the report of a 
January 2005 VA audiological examination which included the 
opinion that it was less likely than not that the Veteran's 
bilateral hearing loss was related to his military service.  
The VA examiner in January 2005 further opined that the 
Veteran's tinnitus was the result of his bilateral hearing 
loss.

Evidence received since the RO's February 2005 decision is 
new and material, and raises a reasonable possibility of 
substantiating the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus.  Specifically, the 
Veteran submitted an August 2006 opinion letter from a 
private physician, who opined that the Veteran's hearing loss 
was as likely as not related to his inservice noise exposure 
many years ago.  The private physician further opined that 
the Veteran's tinnitus was associated with his bilateral 
hearing loss.

In reaching this determination, the Board notes that the 
opinion statement received herein is presumed credible for 
the purposes of reopening a claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  

Comparing the evidence received since the RO's February 2005 
decision to the evidence of record before then, the Board 
finds that the additional evidence submitted includes 
evidence which is new and material as to the issues of 
service connection for bilateral hearing loss and tinnitus.  
Accordingly, new and material evidence has been submitted, 
and the claims for service connection for bilateral hearing 
loss and tinnitus must be reopened.  The reopening of these 
claims does not mean that service connection for these 
conditions is granted.  Rather, the merits of the claims will 
now be reviewed on a de novo basis.  Evans, 9 Vet. App. at 
282-83.  

A.	Hearing Loss and Tinnitus

In October 2004, the Veteran filed his original claim seeking 
service connection for bilateral hearing loss and tinnitus.  
He attributes these conditions to his inservice exposure to 
loud noise from aircraft/jet engines, weapons, rockets and 
ordinance during service.  

Historically, the Veteran served on active duty in Air Force 
from October 1952 to December 1956, from October 1961 to 
September 1962, as well as various periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the Air National Guard for the State of Oklahoma until his 
discharge in May 1967.  His service personnel records 
indicate that his primary duty throughout service was an 
aircraft pilot.  

The Veteran's service treatment records are completely silent 
as to any complaints of or treatment for bilateral hearing 
loss or tinnitus.  A review of his service treatment records 
revealed findings from multiple audiological evaluations, 
including examinations conducted in June 1952, October 1952 
(whispered voice testing only), November 1952, November 1956, 
September 1959, September 1960, February 1961, September 
1961, March 1962, May 1962, March 1963, March 1964, March 
1965, and February 1966.

The report of his earliest inservice audiological evaluation, 
performed in November 1952, revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(5) 20
(5) 15
(0) 10
-
(10) 15
LEFT
(5) 20
(5) 15
(0) 10 
-
(10) 15

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  These figures are on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

The report of his last audiological evaluation prior to his 
separation from the second period of active duty service, 
performed in May 1962, revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(0) 15
(0) 10
(5) 15
(15) 25
(15) 20
LEFT
(0) 15
(0) 10
(5) 15 
(10) 20
(10) 15

(Note: The ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)  

The report of the Veteran's last audiological evaluation 
prior to his separation from the Air National Guard for the 
State of Oklahoma, performed in February 1966, revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(0) 15
(0) 10
(5) 15
(10) 20
(15) 20
LEFT
(0) 15
(0) 10
(0) 10 
(15) 25
(10) 15

(Note: The ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)  

In October 2004, the Veteran filed his original claim seeking 
service connection for bilateral hearing loss and tinnitus.

In January 2005, a VA audiological examination was conducted.  
The examination report noted the Veteran's complaints of 
hearing loss for the past 35 years, and tinnitus for the past 
30 years.  The report noted the Veteran's inservice history 
of noise exposure as a pilot of fighter and transport 
airplanes, as well as his post service history of noise 
exposure as a pilot for commercial airplanes for 26 years and 
recreational noise exposure.  Following an audiological 
evaluation, the report concluded with diagnoses of moderate 
to profound high frequency sensorineural hearing loss, 
bilaterally, and constant bilateral tinnitus.  The VA 
examiner noted that without an exit audiogram, it was not 
possible to know if the Veteran had some hearing loss during 
his time in active duty service.  The VA examiner stated that 
Veteran's hearing loss was "great enough to indicate a long 
time period, 20 years or more, of loud noise exposure, which 
he did indicate a history of long term work noise exposure 
and recreational noise exposure without the use of hearing 
protection, he also stated that his hearing loss was 
gradual."  Based on these facts, the VA examiner opined that 
it was less likely than not that the Veteran's current 
hearing loss was caused from noise exposure while in the 
service.  The VA examiner further opined that the etiology of 
the bilateral tinnitus was due to noise exposure.

In August 2006, the Veteran submitted an opinion letter from 
his private physician.  The private physician noted that 
audiometric studies revealed severe high frequency hearing 
loss with associated tinnitus.  The private physician further 
opined that the Veteran's hearing loss was as likely as not 
related to his noise exposure many years ago when he was in 
the armed services and exposed to jet engine noise without 
hearing protection.  

In November 2006, a VA audiological evaluation was conducted.  
The VA examiner noted that the Veteran's claims folder had 
been reviewed.  The report noted the Veteran's inservice 
history of flying fighters in the 50s and then cargo planes 
in Vietnam.  It also noted the Veteran's post service 
employment as a commercial pilot for twenty-seven years, as 
well as his having briefly working in the oil fields.  The VA 
examiner indicated that the Veteran's claims folder had been 
reviewed, and that there were inservice audiograms of record 
starting in June 1952 through February 1966.  In discussing 
the Veteran's inservice audiograms, the VA examiner noted 
that there were minor fluctuations over the years which can 
be expected, but the hearing thresholds were well within 
normal limits on the first audiogram and on the last 
audiogram.  Current audiological testing revealed mild 
sloping to severe sensorineural hearing loss on the right and 
moderate sloping to severe sensorineural hearing loss on the 
left.  Based upon examination of the Veteran, and a review of 
his claims folder, the VA examiner opined that it was less 
likely than not that the Veteran's current hearing loss and 
tinnitus were the result of his military service.  

The report of a private audiological evaluation, performed in 
February 2008, noted the Veteran's complaints of decreased 
hearing sensitivity and tinnitus.  The report also noted his 
history of having served as a pilot in the military.  
Audiological testing revealed findings of normal sloping to 
profound sensorineural loss of hearing sensitivity in the 
both ears.  

At his video conference hearing before the Board in April 
2009, the Veteran testified that he had significant noise 
exposure during service from jet engines, weapons, rockets 
and ordinance.  He further argued that the noise level from 
military planes far exceeded the level of noise to which he 
was exposed following service as a commercial pilot.  He 
indicated that he first noticed his bilateral hearing loss 
and tinnitus in the late 1970s, early 1980s.  Finally, he 
reported that he provided his provided his private physician 
with the same history that he provided to the VA examiners in 
January 2005 and November 2006.  Hearing Transcript, pps. 14-
15 (April 24, 2009).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).  The 
Veteran's January 2005 VA audiological examination revealed 
audiometric findings reflective of bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  

As noted above, the Veteran's service treatment records 
revealed no complaints of or treatment for hearing loss or 
tinnitus during his military service.  He was also not shown 
to have impaired hearing for VA purposes during any point of 
his military service.  Id.  Moreover, the first post service 
medical record noting a diagnosis of a  bilateral hearing 
loss disability or tinnitus was in 2005, over forty years 
after his final period of active duty service had ended.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Thus, 
neither a hearing loss disabilty, nor tinnitus were 
manifested within a year following the Veteran's separation 
from active duty.  

After reviewing the evidence of record, including the 
Veteran's service treatment records, the VA examiner in 
November 2006 concluded that it was less likely than not that 
the Veteran's current bilateral hearing loss or tinnitus was 
related to his military service.  In reaching this opinion, 
the VA examiner reviewed the Veteran's entire claims folder.  
The examiner specifically noted having considered the 
Veteran's inservice audiological examinations and the 
fluctuations shown therein.  Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993).  The examination report also discussed 
the Veteran's inservice and post service noise exposure 
history.  Moreover, the VA examiner conducted an audiological 
evaluation of the Veteran's current conditions.  Accordingly, 
the Board finds this opinion to be the most probative opinion 
in this matter.  The findings of this examination are also 
consistent with the prior VA examination conducted by a 
different audiologist in 2005.  

Standing in marked contrast is the August 2006 opinion 
provided by the Veteran's private physician.  While the 
Veteran reported that he provided the same history of to his 
private physician as he had given VA examination, the private 
opinion is completely silent as to what, if any, records were 
considered in reaching the opinion provided therein.  
Furthermore, the opinion letter is completely silent as to a 
discussion of the impact the Veteran's subsequent post 
service noise exposure in the forty years following the 
Veteran's discharge from the service had in the development 
of his hearing loss disability.  Moreover, the opinion fails 
to address the lack of any inservice complaints or treatment 
for hearing loss or tinnitus having been shown during 
service.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board finds on review that the most 
probative medical evidence weighs against the claim.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  In this case, the VA audiologists that conducted the 
January 2005 and November 2006 examinations supported their 
opinions with medical rationale following consideration of 
the Veteran's service treatment records, eliciting a history 
from the Veteran, and examining the Veteran, while the 
Veteran's physician simply made a conclusory statement 
without discussion of the in-service audiological evaluations 
and post service noise exposure.  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).   

In reaching this conclusion, the Board notes that, in Snuffer 
v. Gober, 10 Vet. App. 400 (1997), the Court indicated it had 
never decided that in every case a medical examiner must 
review all prior medical records before issuing a medical 
opinion or diagnosis.  However, greater weight may be placed 
on one medical opinion than another depending on factors such 
as the reasoning employed by the opining health care 
providers and whether (and the extent to which) they reviewed 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board 
notes that none of the providers who reviewed the claims file 
linked his hearing loss disability to service.

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, as shown above the 
most competent and probative medical opinions of record show 
the Veteran's claimed hearing loss disability and tinnitus 
are not due to noise exposure in service.  

In this case, the Board does not dispute that the Veteran was 
exposed to loud noise during service.  Nevertheless, the 
Veteran's statements can not be considered competent evidence 
on medical causation and, moreover, the Board may not accept 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Based on the foregoing, the Board concludes that a grant of 
service connection for either hearing loss disability or 
tinnitus is not warranted.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the Veteran's 
claims for service connection for hearing loss disability and 
tinnitus, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted to reopen the 
claims of service connection for bilateral hearing loss and 
tinnitus, the claims are reopened, and to this extent only, 
the appeal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


